STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (the “Agreement”) is made and entered into as of December 31, 2008 between Titanium Metals Corporation, a Delaware corporation (“Seller”), and Contran Corporation, a Delaware corporation (“Contran”). Recitals Seller wishes to sell all of its interest in Whitney International University System Ltd. (“WIUS”) comprised of 2,352,942 shares (the “Shares”) of the common stock, $0.01 par value per share, of WIUS to Contran, and Contran wishes to purchase the Shares, on the terms and subject to the conditions of this Agreement (the “Transaction”). Agreement The parties agree as follows: ARTICLEI. THE TRANSACTION Section1.1.Purchase and Sale of Shares.Against payment of the purchase price therefor as specified in Section 1.2, Seller hereby sells, transfers, assigns and delivers to Contran the Shares.Certificates representing the Shares are hereby delivered accompanied by stock powers duly endorsed in blank. Section1.2.Purchase Price and Payment.Contran hereby purchases all of the Shares for a purchase price of SIXTEEN MILLION SEVEN HUNDRED THOUSAND DOLLARS ($16,700,000) payment for which is hereby made by means of a promissory note (the “Note”) from Contran as maker in the original principal amount of $16,700,000 payable to Seller.In addition to the Note, Contran shall also deliver an executed Pledge and Security Agreement securing the Shares as collateral for the Note. ARTICLEII. REPRESENTATIONS AND WARRANTIES OF THE SELLER Seller hereby represents and warrants to Contran as of the date of this Agreement as follows: Section2.1.Authority.It is a corporation validly existing and in good standing under the laws of the state of its incorporation.It has full corporate power and authority, without the consent or approval of any other person, to execute and deliver this Agreement and to consummate the Transaction.All corporate action required to be taken by or on behalf of it to authorize the execution, delivery and performance of this Agreement has been duly and properly taken. Section2.2.Validity.This Agreement is duly executed and delivered by it and constitutes its lawful, valid and binding obligation, enforceable in accordance with its terms.The execution and delivery of this Agreement and the consummation of the Transaction by it are not prohibited by, do not violate or conflict with any provision of, and do not result in a default under (a) its charter or bylaws; (b) any material contract, agreement or other instrument to which it is a party or by which it is bound; (c) any order, writ, injunction, decree or judgment of any court or governmental agency applicable to it; or (d) any law, rule or regulation applicable to it, except in each case for such prohibitions, violations, conflicts or defaults that would not have a material adverse consequence to the Transaction. Section2.3.Ownership of Shares.It is the record and beneficial owner of the Shares and upon consummation of the transactions contemplated by this Agreement, Contran will acquire good and marketable title to the Shares, free and clear of any liens, encumbrances, security interests, restrictive agreements, claims or imperfections of any nature whatsoever, other than restrictions on transfer imposed by applicable securities laws. ARTICLEIII. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER Contran hereby represents and warrants to the Seller as of the date of this Agreement as follows: Section3.1.Authority.It is a corporation validly existing and in good standing under the laws of the state of its incorporation.It has full corporate power and authority, without the consent or approval of any other person, to execute and deliver this Agreement and to consummate the Transaction.All corporate and other actions required to be taken by or on behalf of it to authorize the execution, delivery and performance of this Agreement have been duly and properly taken. Section3.2.Validity.This Agreement is duly executed and delivered by it and constitutes its lawful, valid and binding obligation, enforceable in accordance with its terms.The execution and delivery of this Agreement and the consummation of the Transaction by it are not prohibited by, do not violate or conflict with any provision of, and do not result in a default under (a) its charter or bylaws; (b) any material contract, agreement or other instrument to which it is a party or by which it is bound; (c) any order, writ, injunction, decree or judgment of any court or governmental agency applicable to it; or (d) any law, rule or regulation applicable to it, except in each case for such prohibitions, violations, conflicts or defaults that would not have a material adverse consequence to the Transaction. Section3.3.Purchase for Investment.It is purchasing the Shares sold and delivered to it hereunder for investment solely for its own account and not with a view to, or for resale in connection with, the distribution thereof.It understands that such Shares are restricted securities under the Securities Act of 1933, as amended (the “Securities Act”), and that such Shares must be held indefinitely unless they are registered under the Securities Act and any applicable state securities or blue sky laws or an exemption from such registration is available. Section3.4.Nature of Purchaser.It has such knowledge and experience in financial and business matters that it is capable of evaluating the merits and risks of the purchase of the Shares. ARTICLEIV. GENERAL
